DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 14, and 18-28 are pending. Claims 11-13 and 15-17 have been canceled.
The foreign priority applications JP 2018-011524, JP 2018-011531, and JP 2018-011532 filed on January 26, 2018 and JP 2018-173449 filed on September 18, 2018 have been received and are acknowledged.
The Office Action presents new grounds of rejection for claim 27, which has been previously objected to but allowable if rewritten to overcome objections and to include all the limitations of the base claim and any intervening claims. The examiner apologizes for any inconvenience this may cause.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 03, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2015/0030928) in view of Fujiki et al. (US 2016/0079597) and in further view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx”).
With regard to claims 1 and 19, Kwak et al. teach a cathode active material including polycrystalline lithium manganese oxide and a boron-containing coating layer on the surface of the polycrystalline lithium manganese oxide (abstract), wherein the boron-containing coating layer may include B2O3 (par.0043, par.0073).
The polycrystalline lithium manganese oxide is a positive electrode active material, and a coating layer including B2O3 on the surface of the polycrystalline lithium manganese oxide meets the limitations for the “coating material” in claim 1.
Kwak et al. further teach a secondary battery comprising the cathode and an anode (par.0096). The battery further comprises an electrolyte, which may be an inorganic solid electrolyte (par.0102).
Kwak et al. fail to teach that the cathode comprises the first solid electrolyte material in claim 1.
Fujiki et al. teach that electrode layers may comprise solid electrolyte particles in order to increase the interfacial area of electrode active materials and the solid electrolyte (par.0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include inorganic solid electrolyte particles in the cathode of Kwak et al., in order to increase the interfacial area of the electrode active material and the solid electrolyte.
Kwak et al. and Fujiki et al. fail to specifically teach the claimed first solid electrolyte material in claim 1.
Tomita et al. teach that Li3InBr3Cl3 has improved ionic conductivity and it is considered as inorganic solid electrolyte (abstract, introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3InBr3Cl3 in the cathode of Kwak modified by Fujiki, in order to take advantage of its ionic conductivity.
Li3InBr3Cl3 meets the limitations for the first solid electrolyte material in claim 1.
Therefore, the cathode of Kwak modified by Fujiki and Tomita is equivalent to the electrode material in claims 1 and 19.
With regard to claims 2, 3, and 5, Li3InBr3Cl3 is a first solid electrolyte material of formula (1) LiMX, wherein M is In, X is Br and Cl, =3, =1, and =6.
The value of /which is within the range in claim 3.
With regard to claims 21 and 23, Kwak et al. further teach a secondary battery comprising the cathode and an anode (par.0096). The battery further comprises an electrolyte, which may be an inorganic solid electrolyte (par.0102).
The electrolyte is placed between the anode and the cathode in a battery.
With regard to claim 24, Kwak et al. fail to teach the claimed electrolyte material.
However, Tomita et al. teach that Li3InBr3Cl3 has improved ionic conductivity and it is considered as inorganic solid electrolyte (abstract, introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3InBr3Cl3 as the inorganic solid electrolyte of Kwak modified by Fujiki and Tomita, in order to take advantage of its ionic conductivity.

Claims 1-6, 19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2015/0030928) in view of Fujiki et al. (US 2016/0079597) and in further view of Asano et al. (“Solid Halide Electrolytes with High Lithium-Ion Conductivity for Application in 4V Class Bulk-Type All-Sold-State Batteries”).
With regard to claims 1 and 19, Kwak et al. teach a cathode active material including polycrystalline lithium manganese oxide and a boron-containing coating layer on the surface of the polycrystalline lithium manganese oxide (abstract), wherein the boron-containing coating layer may include B2O3 (par.0043, par.0073).
The polycrystalline lithium manganese oxide is a positive electrode active material, and a coating layer including B2O3 on the surface of the polycrystalline lithium manganese oxide meets the limitations for the “coating material” in claim 1.
Kwak et al. further teach a secondary battery comprising the cathode and an anode (par.0096). The battery further comprises an electrolyte, which may be an inorganic solid electrolyte (par.0102).
Kwak et al. fail to teach that the cathode comprises the first solid electrolyte material in claim 1.
Fujiki et al. teach that electrode layers may comprise solid electrolyte particles in order to increase the interfacial area of electrode active materials and the solid electrolyte (par.0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include inorganic solid electrolyte particles in the cathode of Kwak et al., in order to increase the interfacial area of the electrode active material and the solid electrolyte.
Kwak et al. and Fujiki et al. fail to specifically teach the claimed first solid electrolyte material in claim 1.
Asano et al. teach that Li3YCl6 and Li3YBr6 are solid electrolyte materials with high-lithium conductivity, high deformability, high chemical and electrochemical stability (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3YCl6 or Li3YBr6 as the solid electrolyte of Kwak modified by Fujiki, in order to take advantage of their properties.
Li3YCl6 and Li3YBr6 are first solid electrolyte materials of formula (1) LiMX, wherein M is Y, X is Br or Cl.
Therefore, the negative or positive electrode material of Kwak modified by Fujiki and Asano is equivalent to the electrode material in claims 1 and 19.
With regard to claims 2-6, Li3YCl6 and Li3YBr6 are first solid electrolyte materials of formula (1) LiMX, wherein M is Y, X is Br or Cl, =3, =1, and =6.
Li3YCl6 and Li3YBr6 meet the limitations of claim 4.
The value of /which is within the range in claim 3.
The values of , , and  are within the ranges in claim 6.
With regard to claims 21 and 23, Kwak et al. further teach a secondary battery comprising the cathode and an anode (par.0096). The battery further comprises an electrolyte, which may be an inorganic solid electrolyte (par.0102).
The electrolyte is placed between the anode and the cathode in a battery.
With regard to claim 24, Kwak et al. fail to teach the claimed electrolyte material.
However, Tomita et al. teach that Li3InBr3Cl3 has improved ionic conductivity and it is considered as inorganic solid electrolyte (abstract, introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3InBr3Cl3 as the inorganic solid electrolyte of Kwak modified by Fujiki and Tomita, in order to take advantage of its ionic conductivity.

Claims 1-3, 5, 18, 20-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (“Bifunctional Li4Ti5O12 coating layer for the enhanced kinetics and stability of carbon anode for lithium rechargeable batteries”) as evidenced by Barker et al. (US 2002/0039687) and in view of Fujiki et al. (US 2016/0079597) and Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx”).
With regard to claims 1, 18, 20, and 27, Song et al. teach an LTO(Li4Ti5O12)-coated graphite as anode for lithium rechargeable batteries, wherein the LTO coating renders the electrochemical performance of graphite to be significantly improved compared to pristine graphite (abstract, title).
Graphite is a negative electrode active material in claims 1 and 20, and meets the limitations of claim 18.
The LTO(Li4Ti5O12) coating meets the limitations of claim 1 for a coating material which is a Li-Ti-O compound, and the limitations of claim 27.
Song et al. fail to teach a first solid electrolyte material.
However, a lithium rechargeable battery comprises an anode, a cathode, and an electrolyte interposed between the anode and the cathode. The electrolyte may be a solid electrolyte (par.0003 of Barker et al.).
Fujiki et al. teach that electrode layers may comprise solid electrolyte particles in order to increase the interfacial area of electrode active materials and the solid electrolyte (par.0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include inorganic solid electrolyte particles in the anode of Song et al., in order to increase the interfacial area of the electrode active material and the solid electrolyte.
Song et al. and Fujiki et al. fail to specifically teach the claimed first solid electrolyte material in claim 1.
Tomita et al. teach that Li3InBr3Cl3 has improved ionic conductivity and it is considered as inorganic solid electrolyte (abstract, introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3InBr3Cl3 in the anode of Song modified by Fujiki, in order to take advantage of its ionic conductivity.
Li3InBr3Cl3 meets the limitations for the first solid electrolyte material in claim 1.
Therefore, the anode of Song modified by Fujiki and Tomita is equivalent to the electrode material in claims 1, 18, 20, and 27.
With regard to claims 2, 3, and 5, Li3InBr3Cl3 is a first solid electrolyte material of formula (1) LiMX, wherein M is In, X is Br and Cl, =3, =1, and =6.
The value of /which is within the range in claim 3.
With regard to claims 21 and 22, Barker et al. evidences that lithium rechargeable battery comprises an anode, a cathode and an electrolyte interposed between the anode and the cathode (par.0003). The electrolyte may be a solid electrolyte (par.0003).

Allowable Subject Matter
Claims 7-9 and 28 are allowed.
Claims 10, 14, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 14, and 18-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to claim 27 is withdrawn following the applicant’s amendment to the claim;
-the rejection of claims 1-3, 5, and 19-24 under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP 2001-015115, with attached machine translation) in view of Fujiki et al. (US 2016/0079597) and in further view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx”) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP 2001-015115, with attached machine translation) in view of Fujiki et al. (US 2016/0079597) and in further view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx”) as applied to claim 1 above, and further in view of Satoh et al. (EP 1 575 104) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 1-6, 10, and 19-24 under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP 2001-015115, with attached machine translation) in view of Fujiki et al. (US 2016/0079597) and in further view of Asano et al. (“Solid Halide Electrolytes with High Lithium-Ion Conductivity for Application in 4V Class Bulk-Type All-Sold-State Batteries”) is withdrawn following the applicant’s amendment to claim 1.
	However, new grounds of rejection for claims 1-6, 18-24, and 27 are shown in paragraphs 6-9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722